Citation Nr: 1746434	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  17-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 13, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Army from August 1955 to May 1957.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral sensorineural hearing loss and assigned an initial noncompensable rating, effective December 31, 2013.  

In February 2016, the appellant filed a timely Notice of Disagreement (NOD) with the initial rating assigned.  In a January 2017 rating decision, the RO increased the rating for the appellant's hearing loss to 10 percent, effective December 13, 2016.  A Statement of the Case (SOC) was issued thereafter issued in January 2017.  A timely VA Form 9 was received in February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2016 statement to Regional Office personnel, the appellant requested a personal hearing on his claim.  

Later that month, in response to a February 2016 letter explaining the Post-Decision Review Process, the appellant again submitted a statement asking the RO to arrange a personal hearing in connection with his claim.  

In a May 2016 letter to RO personnel, the appellant indicated that he was still waiting on a date for his hearing request.  

On his February 2017 VA Form 9, the appellant stated that he did not want an optional Board hearing.  He did not, however, withdraw his request for a hearing before RO personnel.  

In a statement received in June 2017, the appellant indicated that he had still not heard about his requested hearing.

The appellant was sent a letter in June 2017, which informed him that his appeal had been certified to the Board and that, if he requested a Travel Board or video Board hearing, a decision could not be rendered until such hearing was held.  The appellant returned this letter later in June 2017, with a handwritten statement explaining that he had not requested a Travel Board hearing or video Board hearing.

In September 2017, the appellant resubmitted copies of his June 2017 statements indicating that he did not want a Board hearing but that he had not yet heard about his requested RO hearing.

Under applicable regulation, a claimant is entitled to a local hearing at any time on any issue involved in a claim.  38 C.F.R. § 3.103(c) (2016).  Because the Veteran has not yet been afforded the local hearing he has repeatedly requested, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for a local hearing in accordance with applicable laws and regulations.  A copy of the notification sent to the appellant of the scheduled hearing should be associated with the claims file.

Should the appellant elect to participate in an informal conference before a Decision Review Officer (DRO) in lieu of a hearing or should he elect to withdraw his hearing request, such should be clearly documented in the record.

2.  After undertaking any additional administrative or development actions deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, a Supplemental Statement of the Case should be issued, followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




